Judge Collett
delivered the opinion of the court:
A number of questions are raised in this cause, which it is unnecessary now to decide. The suit was brought before the statute' of 1834, directing upon what liquidation of the accounts of executors or administrators suits should be sustained against their securities. It must be decided upon the rules established before the enaction of that statute. These are laid down in Chaplain v. Treasurer of Champaign County 4 Ohio, 98, and Treasurer of Montgomery County v. Kemp, 5 Ohio, 241. Upon the authority of these cases the demurrer must be sustained.